SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

405
KA 13-00726
PRESENT: SMITH, J.P., VALENTINO, WHALEN, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

JOSEPH RAUSCH, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (TIMOTHY P. MURPHY OF
COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (ALICIA M. LILLEY OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Erie County Court (Michael L.
D’Amico, J.), rendered May 8, 2012. The judgment convicted defendant,
upon his plea of guilty, of criminal possession of a weapon in the
second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him upon his
plea of guilty of criminal possession of a weapon in the second degree
(Penal Law § 265.03 [3]), defendant contends that he was deprived of
effective assistance of counsel by his attorney’s failure to obtain a
ruling on his suppression motion before defendant pleaded guilty to
the charge. We affirm.

     Contrary to defendant’s initial contention that his waiver of the
right to appeal is not valid, “the record establishes that County
Court ‘engage[d] the defendant in an adequate colloquy to ensure that
the waiver of the right to appeal was a knowing and voluntary
choice’ ” (People v Glasper, 46 AD3d 1401, 1401, lv denied 10 NY3d
863; see People v Wright, 66 AD3d 1334, 1334, lv denied 13 NY3d 912),
and the “[c]ourt’s plea colloquy, together with the written waiver of
the right to appeal, adequately apprised defendant that the right to
appeal is separate and distinct from those rights automatically
forfeited upon a plea of guilty” (People v Buske, 87 AD3d 1354, 1354,
lv denied 18 NY3d 882 [internal quotation marks omitted]).

     Defendant’s contention that he was denied effective assistance of
counsel survives his plea and valid waiver of the right to appeal only
insofar as he demonstrates that “the plea bargaining process was
infected by [the] allegedly ineffective assistance or that defendant
entered the plea because of [his] attorney[’s] allegedly poor
                                 -2-                           405
                                                         KA 13-00726

performance” (People v Gleen, 73 AD3d 1443, 1444, lv denied 15 NY3d
773 [internal quotation marks omitted]; see People v Jackson, 90 AD3d
1692, 1694, lv denied 18 NY3d 958). Here, to the extent that
defendant contends that his plea was infected by the allegedly
ineffective assistance of counsel, i.e., defense counsel’s failure to
request a suppression ruling, that contention “involve[s] matters
outside the record on appeal and therefore must be raised by way of a
motion pursuant to CPL article 440” (People v Bethune, 21 AD3d 1316,
1316, lv denied 6 NY3d 752).




Entered:   March 27, 2015                      Frances E. Cafarell
                                               Clerk of the Court